MILLS, Judge.
Anderson appeals from a sentence imposed following a conviction for armed burglary of a dwelling. He contends the trial court erred in departing from the sentencing guidelines. We disagree and affirm.
On 21 September 1984, Anderson was found guilty by a jury of committing armed burglary of a dwelling. Under the sentencing guidelines, Anderson received a presumptive sentence of four and one-half to five and one-half years. The trial court, however, sentenced him to 15 years incarceration.
In this regard, the trial judge entered an order classifying Anderson as a habitual offender pursuant to Section 775.084, Florida Statutes (1983), and “checked” off five reasons for the departure on the guidelines scoresheet.
Anderson asserts that none of the reasons advanced by the trial court for departure from the guidelines are clear and convincing, and thus his sentence must be reversed. However, as was stated in Whitehead v. State, 467 So.2d 779 (Fla. 1st DCA 1985), whether the reasons supplied for deviating from the guidelines are valid or not is irrelevant when a defendant is properly classified as a habitual offender pursuant to Section 775.084(l)(a)(2). This fact alone is a clear and convincing reason for departure from the guidelines.
Affirmed.
WENTWORTH and NIMMONS, JJ., concur.